DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks and amendments filed on 02/02/2022. Fig. 11 replacement drawing is accepted. The amendments filed on 02/02/2022 have been entered. Accordingly Claims 1-20 are pending. Claims 17-20 are new. The previous rejections of claims 1-16 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 02/02/2022.
Claim Objections
Claim 10 is objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 11 is objected to because of the following informalities: “…wherein each ultrasound transducer tile plurality of ultrasound transducer tiles comprises an array of ultrasound transducer elements.” is requiring additional words or words to be removed. Examiner amended limitation as “…wherein each ultrasound transducer tile of the plurality of ultrasound transducer tiles comprises an array of ultrasound transducer elements.” for this office action below.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (U.S. 20140235962, August 21, 2014)(hereinafter, “Yu”).
Regarding Claim 1, Yu teaches: An ultrasound transducer array (“FIG. 1 is a schematic diagram of the single breast volumetric ultrasound imaging system used for breast cancer screening” [0024]; “FIG. 2 depicts a single ultrasound transducer, which can be part of an array of ultrasound transducers. The stem of the ultrasound transducer is inserted through the outer breast cup to the outer surface of the inner breast cup.” [0025]) comprising: 
a plurality of elongate support members displaceable and/or deformable relative to each other in an elongation direction of the plurality of elongate support members to establish conformal contact between end surfaces of the plurality of elongate support members and a surface of a subject (“Thus, the breast imaging cup enables operator-independent placement of multiple ultrasound transducers around and in contact with the breast, and, consequently, image quality is operator-independent. The entire breast up to the chest wall can be imaged. In this regard, the use of spring-loaded transducer stems ensures that contact between the transducers and the outer surface of the inner breast cup is maintained during imaging… The positioning of multiple transducers on and through the outer breast cup in a spatial arrangement that covers the entire breast allows each receiver to measure signals from multiple non-coplanar pulses at the same time, thereby allowing the use of more sophisticated algorithms, which, in turn, allows better reconstruction of tomographic images, and minimal imaging time. Such an improvement in image reconstruction and a reduction in imaging time (also due to absence of mechanical moving parts) are not possible with currently available methods that employ a rotating detector pair or a single ring of detectors for imaging, which need to be moved from one position to another during imaging.” [0055]),
a plurality of ultrasound transducer tiles mounted to the end surfaces of the plurality of elongate support members, respectively, and a plurality of sensors, mounted to the plurality of elongate support member to which the sensor is mounted in relation to an adjacent elongate support member of the plurality of elongate support members (“FIG. 2 depicts a single ultrasound transducer, which can be part of an array of ultrasound transducers. The stem of the ultrasound transducer is inserted through the outer breast cup to the outer surface of the inner breast cup. Also shown is a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged, a spring pusher that pushes the ultrasound transducer stem to the innermost position (i.e., the outer surface of the inner breast cup), a transducer cable connecting the transducer to an ultrasound control, and a linear encoder, which transmits the level of insertion (displacement signal) of the transducer stem to the ultrasound control. FIG. 3 depicts multiple ultrasound transducers, the stems of which are inserted through the outer breast cup to the outer surface of the inner breast cup. In this embodiment the pushing stems, to which are attached the multiple ultrasound transducers, along with the spring pushers and linear encoders, are inserted air-tightly in the channels distributed in the outer breast cup and are enclosed. Also shown is a vacuum suction tube for application of negative pressure to the space between the outer breast cup and the inner breast cup, a signal cable, two biopsy ports, and a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged. In this embodiment a single signal cable (e.g., with hundreds or thousands of wires in it) can be used to connect the breast imaging cup and the ultrasound control.” [0025-0026];” (e) "outer breast cup assembly" may be used to refer to an outer breast cup with a plurality of ultrasound transducers air-tightly fitted into channels (i.e., with pushing stems, optional spring pushers, which can be loaded, and linear encoders) in the outer breast cup. "Outer breast cup assembly" also may be used to refer to an outer breast cup with a plurality of ultrasound transducers air-tightly fitted into channels in the outer breast cup and at least one biopsy port, such as a plurality of biopsy ports, in the outer breast cup. The outer breast cup assembly can comprise a further outer breast cup, which encases the outer surface of the outer breast cup assembly.” [0034]; Examiner notes the transducers depicted as square filled boxes at the ends of the pushing stem are considered to incorporate the “tile(s)”, the linear encoder are considered the sensors.).
Regarding Claim 2, Yu substantially teaches the claim limitations as noted above.
Yu further teaches: wherein each elongate support member comprises at least one sensor of the plurality of sensors (“FIG. 2 depicts a single ultrasound transducer, which can be part of an array of ultrasound transducers. The stem of the ultrasound transducer is inserted through the outer breast cup to the outer surface of the inner breast cup. Also shown is a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged, a spring pusher that pushes the ultrasound transducer stem to the innermost position (i.e., the outer surface of the inner breast cup), a transducer cable connecting the transducer to an ultrasound control, and a linear encoder, which transmits the level of insertion (displacement signal) of the transducer stem to the ultrasound control. FIG. 3 depicts multiple ultrasound transducers, the stems of which are inserted through the outer breast cup to the outer surface of the inner breast cup. In this embodiment the pushing stems, to which are attached the multiple ultrasound transducers, along with the spring pushers and linear encoders, are inserted air-tightly in the channels distributed in the outer breast cup and are enclosed. Also shown is a vacuum suction tube for application of negative pressure to the space between the outer breast cup and the inner breast cup, a signal cable, two biopsy ports, and a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged. In this embodiment a single signal cable (e.g., with hundreds or thousands of wires in it) can be used to connect the breast imaging cup and the ultrasound control.” [0025-0026];” (e) "outer breast cup assembly" may be used to refer to an outer breast cup with a plurality of ultrasound transducers air-tightly fitted into channels (i.e., with pushing stems, optional spring pushers, which can be loaded, and linear encoders) in the outer breast cup. "Outer breast cup assembly" also may be used to refer to an outer breast cup with a plurality of ultrasound transducers air-tightly fitted into channels in the outer breast cup and at least one biopsy port, such as a plurality of biopsy ports, in the outer breast cup. The outer breast cup assembly can comprise a further outer breast cup, which encases the outer surface of the outer breast cup assembly.” [0034]; Examiner notes the transducers depicted as square filled boxes at the ends of the pushing stems are considered the “tile(s)”, the linear encoders are considered the sensors.).
Regarding Claim 5, Yu substantially teaches the claim limitations as noted above.
Yu further teaches: further comprising a locking mechanism for locking the plurality of elongate support members in the relative displacement and/or deformation (“FIG. 3 depicts multiple ultrasound transducers, the stems of which are inserted through the outer breast cup to the outer surface of the inner breast cup. In this embodiment the pushing stems, to which are attached the multiple ultrasound transducers, along with the spring pushers and linear encoders, are inserted air-tightly in the channels distributed in the outer breast cup and are enclosed. Also shown is a vacuum suction tube for application of negative pressure to the space between the outer breast cup and the inner breast cup, a signal cable, two biopsy ports, and a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged. In this embodiment a single signal cable (e.g., with hundreds or thousands of wires in it) can be used to connect the breast imaging cup and the ultrasound control.” [0026]; “Preferably, the outer breast cup assembly comprises a plurality of spring pushers, which can be loaded. Each spring pusher is attached to the outer end of a pushing stem and maintains contact between the ultrasound transducer and the outer surface of the inner breast cup. When each transducer or array of transducers is mounted on a pushing stem that protrudes through the outer breast cup, a spring pusher is also preferably, and even desirably, applied to the transducer stem such that, if there is no resistance from inside the outer breast cup, the spring pusher keeps the transducer at its deepest insertion. For the purpose of volumetric image reconstruction, the level of insertion (or level of displacement) of the pushing stem is detected. Preferably, the outer breast cup assembly comprises a plurality of linear encoders, wherein each linear encoder is attached to a pushing stem and detects the level of displacement of the pushing stem. Typically, the length of transducer stem insertion is longer at positions closer to the nipple side of the cup than those closer to the chest wall of the patient whose breast is being imaged.” [0041-0042]; “Preferably, and even desirably, the outer layer, with all of the transducers already attached, mates with the annular flange, such as via a mechanical locking or interlocking mechanism in a predetermined geometric arrangement, to form a secure and air-tight connection. An air-tight connection allows the application of a vacuum (i.e., mild negative pressure) between the inner breast cup and outer breast cup, thereby pulling the breast tissues into the inner breast cup and causing the inner breast cup to expand.” [0052]. Examiner notes the spring pushers with pushing stems are also considered “locking mechanism(s)”).
Regarding Claim 6, Yu substantially teaches the claim limitations as noted above.
Yu further teaches: wherein the locking mechanism comprises an adjustable strap or clamp surrounding the plurality of elongate support members (“If necessary or desired, a chest strap and/or shoulder strap can be used to maintain the position of the inner breast cup assembly on the patient. The patient then can position her breast, which is already in the inner breast cup assembly, in the outer breast cup assembly, and a secure and air-tight connection can be established. In this regard, different ways of coupling the inner breast cup assembly to the outer breast cup assembly are possible. For example, the outer breast cup assembly can slide onto the annular flange, such as when the annular flange comprises an O ring or O ring-like feature. The ultrasound transducers are attached to an ultrasound control unit via a signal cable.” [0051].
Regarding Claim 7, Yu substantially teaches the claim limitations as noted above.
Yu further teaches: wherein each elongate support member of the plurality of elongate support members has a polygonal cross-section normal to the elongation direction (Figs. 2-3 illustrate the elongate support members as rectangular in shape and the cross-section. Rectangle is considered a polygonal shape and therefore meets the claim limitations. “The pushing stem can have any suitable shape. Preferably, the pushing stem is cylindrical, particularly when the channel, through which the pushing stem-mounted ultrasound transducer is inserted, is cylindrical. The pushing stem can move along a channel to allow a deeper insertion or a shallower insertion into the outer breast cup. More than one ultrasound transducer can be mounted on the end of each pushing stem. In a preferred embodiment a two-dimensional array of ultrasound transducers is mounted at the end of each pushing stem.” [0040]).
Regarding Claim 8, Yu substantially teaches the claim limitations as noted above.
Yu further teaches: wherein at least one elongate support member of the plurality of elongate support members is removable (“FIG. 2 depicts a single ultrasound transducer, which can be part of an array of ultrasound transducers. “ [0025]; “FIG. 3 depicts multiple ultrasound transducers, the stems of which are inserted through the outer breast cup to the outer surface of the inner breast cup. In this embodiment the pushing stems, to which are attached the multiple ultrasound transducers, along with the spring pushers and linear encoders, are inserted air-tightly in the channels distributed in the outer breast cup and are enclosed.” [0026]; “The apparatus comprises a breast imaging cup, which has an open end and which comprises (a) an inner breast cup assembly, which comprises (i) a continuous, concave and pliable inner breast cup for placement of a breast to be imaged and (ii) an annular flange at the open end of the inner breast cup and (b) an outer breast cup assembly, which comprises (i) a continuous, concave and rigid outer breast cup comprising a plurality of channels and a plurality of biopsy ports, (ii) a plurality of ultrasound transducers, and (iii) a plurality of pushing stems, each of which has an inner end and an outer end, wherein an ultrasound transducer is mounted on the inner end of a pushing stem, and the pushing stem-mounted ultrasound transducer is air-tightly fitted in a separate channel in the outer breast cup, and the pushing stem can move along the channel.” [0035]. Examiner notes from Figs. 2-3 that the system can have one or multiple elongate support members covering the breast tissue, thus the number of support members are interchangeable and can have more or less number of transducers thus members. The members are therefore “removable” to meet the claim limitations.).
Regarding Claim 9, Yu substantially teaches the claim limitations as noted above.
Yu further teaches: wherein the end surfaces of the plurality of elongate support members define a contoured surface (Fig. 3 illustrates a c-shape assembly that curves around the breast tissue of the patient [0038]. The curvature of the system defines the contour of the breast surface, thus meeting the claim limitations.).
Regarding Claim 10, Yu substantially teaches the claim limitations as noted above.
Yu further teaches: wherein each end surface comprises a conformable coupling layer configured to achieve desired conformal coupling between the ultrasound array and the surface (“…the outer breast cup is preferably, even desirably, air-tight, and the inner breast cup is deformable, e.g., through the application of negative pressure. In this regard, perforation of the inner breast cup can assist in achieving a gapless fit between the skin of the breast, which is coated with ultrasound coupling gel, and the inner surface of the inner breast cup. The application of negative pressure secures the breast imaging cup to the patient, and pulls the breast tissue into the inner breast cup, which stretches to accommodate the additional breast tissue, and purges any air pocket in the inner breast cup so that the breast skin is tightly against the inner surface of the inner breast cup. The vacuum between the inner breast cup and the outer breast cup helps pull the pushing stem in through the channel in the outer breast cup towards the outer surface of the inner breast cup so that the transducers, which are also coated with ultrasound coupling gel, maintain constant contact with the outer surface of the inner breast cup, which preferably is also a good sound conductor. The application of negative pressure also serves to pull the breast tissue away from and perpendicular to the chest wall so that all breast tissues are imaged.” [0043]).
Regarding Claim 11, Yu substantially teaches the claim limitations as noted above.
Yu further teaches: wherein each ultrasound transducer tile of the plurality of ultrasound transducer tiles comprises an array of ultrasound transducer elements (“FIG. 2 depicts a single ultrasound transducer, which can be part of an array of ultrasound transducers. The stem of the ultrasound transducer is inserted through the outer breast cup to the outer surface of the inner breast cup.” [0025]; “The pushing stem can have any suitable shape. Preferably, the pushing stem is cylindrical, particularly when the channel, through which the pushing stem-mounted ultrasound transducer is inserted, is cylindrical. The pushing stem can move along a channel to allow a deeper insertion or a shallower insertion into the outer breast cup. More than one ultrasound transducer can be mounted on the end of each pushing stem. In a preferred embodiment a two-dimensional array of ultrasound transducers is mounted at the end of each pushing stem.” [0040]).
Regarding Claim 12, Yu teaches: An ultrasound system (“FIG. 4 depicts the system architecture. It includes a control unit, which generates an ultrasound signal and receives ultrasound signals and linear displacement inputs, and a volumetric 3-D image reconstruction and display system.” [0027]; “The system comprises an above-described apparatus, an ultrasound control, and a computer for image reconstruction and display. All of the ultrasound transducers are connected to the ultrasound control.” [0048]) comprising:
an ultrasound transducer array (“FIG. 1 is a schematic diagram of the single breast volumetric ultrasound imaging system used for breast cancer screening” [0024]; “FIG. 2 depicts a single ultrasound transducer, which can be part of an array of ultrasound transducers. The stem of the ultrasound transducer is inserted through the outer breast cup to the outer surface of the inner breast cup.” [0025]) comprising: 
a plurality of elongate support members displaceable and/or deformable relative to each other in an elongation direction of the plurality of elongate support members to establish conformal contact between end surfaces of the plurality of elongate support members and a surface of a subject (“Thus, the breast imaging cup enables operator-independent placement of multiple ultrasound transducers around and in contact with the breast, and, consequently, image quality is operator-independent. The entire breast up to the chest wall can be imaged. In this regard, the use of spring-loaded transducer stems ensures that contact between the transducers and the outer surface of the inner breast cup is maintained during imaging… The positioning of multiple transducers on and through the outer breast cup in a spatial arrangement that covers the entire breast allows each receiver to measure signals from multiple non-coplanar pulses at the same time, thereby allowing the use of more sophisticated algorithms, which, in turn, allows better reconstruction of tomographic images, and minimal imaging time. Such an improvement in image reconstruction and a reduction in imaging time (also due to absence of mechanical moving parts) are not possible with currently available methods that employ a rotating detector pair or a single ring of detectors for imaging, which need to be moved from one position to another during imaging.” [0055]),
a plurality of ultrasound transducer tiles mounted to the end surfaces of the plurality of elongate support members, respectively, and a plurality of sensors, mounted to the plurality of elongate support member to which the sensor is mounted in relation to an adjacent elongate support member of the plurality of elongate support members (“FIG. 2 depicts a single ultrasound transducer, which can be part of an array of ultrasound transducers. The stem of the ultrasound transducer is inserted through the outer breast cup to the outer surface of the inner breast cup. Also shown is a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged, a spring pusher that pushes the ultrasound transducer stem to the innermost position (i.e., the outer surface of the inner breast cup), a transducer cable connecting the transducer to an ultrasound control, and a linear encoder, which transmits the level of insertion (displacement signal) of the transducer stem to the ultrasound control. FIG. 3 depicts multiple ultrasound transducers, the stems of which are inserted through the outer breast cup to the outer surface of the inner breast cup. In this embodiment the pushing stems, to which are attached the multiple ultrasound transducers, along with the spring pushers and linear encoders, are inserted air-tightly in the channels distributed in the outer breast cup and are enclosed. Also shown is a vacuum suction tube for application of negative pressure to the space between the outer breast cup and the inner breast cup, a signal cable, two biopsy ports, and a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged. In this embodiment a single signal cable (e.g., with hundreds or thousands of wires in it) can be used to connect the breast imaging cup and the ultrasound control.” [0025-0026];” (e) "outer breast cup assembly" may be used to refer to an outer breast cup with a plurality of ultrasound transducers air-tightly fitted into channels (i.e., with pushing stems, optional spring pushers, which can be loaded, and linear encoders) in the outer breast cup. "Outer breast cup assembly" also may be used to refer to an outer breast cup with a plurality of ultrasound transducers air-tightly fitted into channels in the outer breast cup and at least one biopsy port, such as a plurality of biopsy ports, in the outer breast cup. The outer breast cup assembly can comprise a further outer breast cup, which encases the outer surface of the outer breast cup assembly.” [0034]; Examiner notes the transducers depicted as square filled boxes at the ends of the pushing stem are considered to incorporate the “tile(s)”, the linear encoder are considered the sensors.).
 a control unit configured to operate the plurality of ultrasound transducer tiles in response to sensor data provided by the plurality of sensors (“FIG. 3 depicts multiple ultrasound transducers, the stems of which are inserted through the outer breast cup to the outer surface of the inner breast cup. In this embodiment the pushing stems, to which are attached the multiple ultrasound transducers, along with the spring pushers and linear encoders, are inserted air-tightly in the channels distributed in the outer breast cup and are enclosed. Also shown is a vacuum suction tube for application of negative pressure to the space between the outer breast cup and the inner breast cup, a signal cable, two biopsy ports, and a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged. In this embodiment a single signal cable (e.g., with hundreds or thousands of wires in it) can be used to connect the breast imaging cup and the ultrasound control. FIG. 4 depicts the system architecture. It includes a control unit, which generates an ultrasound signal and receives ultrasound signals and linear displacement inputs, and a volumetric 3-D image reconstruction and display system. [0026-0027]; “The system comprises an above-described apparatus, an ultrasound control, and a computer for image reconstruction and display. All of the ultrasound transducers are connected to the ultrasound control.” [0048]).
Regarding Claim 13, refers to the intended usage of Claim 12, since the reference cited in Claim 12 have system and methods capabilities, the limitations are as such rejected under the same rationale.
Yu teaches: A method of operating an ultrasound system, comprising: 
an ultrasound transducer array (“FIG. 1 is a schematic diagram of the single breast volumetric ultrasound imaging system used for breast cancer screening” [0024]; “FIG. 2 depicts a single ultrasound transducer, which can be part of an array of ultrasound transducers. The stem of the ultrasound transducer is inserted through the outer breast cup to the outer surface of the inner breast cup.” [0025]) comprising: 
that includes a plurality of elongate support members displaceable and/or deformable relative to each other in an elongation direction of the plurality of elongate support members (“Thus, the breast imaging cup enables operator-independent placement of multiple ultrasound transducers around and in contact with the breast, and, consequently, image quality is operator-independent. The entire breast up to the chest wall can be imaged. In this regard, the use of spring-loaded transducer stems ensures that contact between the transducers and the outer surface of the inner breast cup is maintained during imaging… The positioning of multiple transducers on and through the outer breast cup in a spatial arrangement that covers the entire breast allows each receiver to measure signals from multiple non-coplanar pulses at the same time, thereby allowing the use of more sophisticated algorithms, which, in turn, allows better reconstruction of tomographic images, and minimal imaging time. Such an improvement in image reconstruction and a reduction in imaging time (also due to absence of mechanical moving parts) are not possible with currently available methods that employ a rotating detector pair or a single ring of detectors for imaging, which need to be moved from one position to another during imaging.” [0055]),
a plurality of ultrasound transducer tiles mounted to the end surfaces of the plurality of elongate support members, respectively; and a plurality of sensors, mounted to the plurality of elongate support members, respectively (“FIG. 2 depicts a single ultrasound transducer, which can be part of an array of ultrasound transducers. The stem of the ultrasound transducer is inserted through the outer breast cup to the outer surface of the inner breast cup. Also shown is a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged, a spring pusher that pushes the ultrasound transducer stem to the innermost position (i.e., the outer surface of the inner breast cup), a transducer cable connecting the transducer to an ultrasound control, and a linear encoder, which transmits the level of insertion (displacement signal) of the transducer stem to the ultrasound control. FIG. 3 depicts multiple ultrasound transducers, the stems of which are inserted through the outer breast cup to the outer surface of the inner breast cup. In this embodiment the pushing stems, to which are attached the multiple ultrasound transducers, along with the spring pushers and linear encoders, are inserted air-tightly in the channels distributed in the outer breast cup and are enclosed. Also shown is a vacuum suction tube for application of negative pressure to the space between the outer breast cup and the inner breast cup, a signal cable, two biopsy ports, and a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged. In this embodiment a single signal cable (e.g., with hundreds or thousands of wires in it) can be used to connect the breast imaging cup and the ultrasound control.” [0025-0026];” (e) "outer breast cup assembly" may be used to refer to an outer breast cup with a plurality of ultrasound transducers air-tightly fitted into channels (i.e., with pushing stems, optional spring pushers, which can be loaded, and linear encoders) in the outer breast cup. "Outer breast cup assembly" also may be used to refer to an outer breast cup with a plurality of ultrasound transducers air-tightly fitted into channels in the outer breast cup and at least one biopsy port, such as a plurality of biopsy ports, in the outer breast cup. The outer breast cup assembly can comprise a further outer breast cup, which encases the outer surface of the outer breast cup assembly.” [0034]; Examiner notes the transducers depicted as square filled boxes at the ends of the pushing stem are considered to incorporate the “tile(s)”, the linear encoder are considered the sensors.) the method comprising:
positioning the ultrasound transducer array on a surface of a subject; receiving sensor data from the plurality of sensors indicative of respective relative displacements and/or deformations of the plurality of elongate support members caused by the positioning in relation to adjacent elongate support members of the plurality of elongate support members, respectively; and determining the respective relative displacements and/or deformations of the elongate support members from the received sensor data (“FIG. 2 depicts a single ultrasound transducer, which can be part of an array of ultrasound transducers. The stem of the ultrasound transducer is inserted through the outer breast cup to the outer surface of the inner breast cup. Also shown is a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged, a spring pusher that pushes the ultrasound transducer stem to the innermost position (i.e., the outer surface of the inner breast cup), a transducer cable connecting the transducer to an ultrasound control, and a linear encoder, which transmits the level of insertion (displacement signal) of the transducer stem to the ultrasound control. FIG. 3 depicts multiple ultrasound transducers, the stems of which are inserted through the outer breast cup to the outer surface of the inner breast cup. In this embodiment the pushing stems, to which are attached the multiple ultrasound transducers, along with the spring pushers and linear encoders, are inserted air-tightly in the channels distributed in the outer breast cup and are enclosed. Also shown is a vacuum suction tube for application of negative pressure to the space between the outer breast cup and the inner breast cup, a signal cable, two biopsy ports, and a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged. In this embodiment a single signal cable (e.g., with hundreds or thousands of wires in it) can be used to connect the breast imaging cup and the ultrasound control.” [0025-0026];” (e) "outer breast cup assembly" may be used to refer to an outer breast cup with a plurality of ultrasound transducers air-tightly fitted into channels (i.e., with pushing stems, optional spring pushers, which can be loaded, and linear encoders) in the outer breast cup. "Outer breast cup assembly" also may be used to refer to an outer breast cup with a plurality of ultrasound transducers air-tightly fitted into channels in the outer breast cup and at least one biopsy port, such as a plurality of biopsy ports, in the outer breast cup. The outer breast cup assembly can comprise a further outer breast cup, which encases the outer surface of the outer breast cup assembly.” [0034].).
Regarding Claim 14, Yu substantially teaches the claim limitations as noted above.
Yu further teaches: further comprising locking the plurality of elongate support members upon positioning the ultrasound transducer array on the surface of the patient to maintain the respective relative displacement and/or deformations of the elongate support members (“A patient, whose breast is to be imaged, first places her breast, which is coated with ultrasound gel, in an inner breast cup assembly comprising a correctly sized inner breast cup and an annular flange, which is either an integral part of the inner breast cup or attached thereto. If the flange and the inner breast cup are separate, preferably, and even desirably, the flange and the inner breast cup are self-sealing or attachable, such as by adhesive (e.g., liquid, spray, or tape), circular plastic snap-lock strips (like on re-sealable plastic bags), and the like. The flange preferably safely and removably adheres to the patient's chest wall. The annular flange is then attached to the chest wall all around the breast to be imaged. Any suitable means can be used to attach the flange to the chest wall, such as tape. If necessary or desired, a chest strap and/or shoulder strap can be used to maintain the position of the inner breast cup assembly on the patient. The patient then can position her breast, which is already in the inner breast cup assembly, in the outer breast cup assembly, and a secure and air-tight connection can be established… Preferably, and even desirably, the outer layer, with all of the transducers already attached, mates with the annular flange, such as via a mechanical locking or interlocking mechanism in a predetermined geometric arrangement, to form a secure and air-tight connection. An air-tight connection allows the application of a vacuum (i.e., mild negative pressure) between the inner breast cup and outer breast cup, thereby pulling the breast tissues into the inner breast cup and causing the inner breast cup to expand.” [0051-0052]; “Thus, the breast imaging cup enables operator-independent placement of multiple ultrasound transducers around and in contact with the breast, and, consequently, image quality is operator-independent. The entire breast up to the chest wall can be imaged. In this regard, the use of spring-loaded transducer stems ensures that contact between the transducers and the outer surface of the inner breast cup is maintained during imaging… The positioning of multiple transducers on and through the outer breast cup in a spatial arrangement that covers the entire breast allows each receiver to measure signals from multiple non-coplanar pulses at the same time, thereby allowing the use of more sophisticated algorithms, which, in turn, allows better reconstruction of tomographic images, and minimal imaging time. Such an improvement in image reconstruction and a reduction in imaging time (also due to absence of mechanical moving parts) are not possible with currently available methods that employ a rotating detector pair or a single ring of detectors for imaging, which need to be moved from one position to another during imaging.” [0055]).
Regarding Claim 16, Yu substantially teaches the claim limitations as noted above.
Yu further teaches: wherein the ultrasound system is an ultrasonic diagnostic imaging system (“For the purpose of volumetric image reconstruction, the level of insertion (or level of displacement) of the pushing stem is detected. Preferably, the outer breast cup assembly comprises a plurality of linear encoders, wherein each linear encoder is attached to a pushing stem and detects the level of displacement of the pushing stem. Typically, the length of transducer stem insertion is longer at positions closer to the nipple side of the cup than those closer to the chest wall of the patient whose breast is being imaged.” [0042]; “The breast imaging cup also can be attached to a treatment system, such as a high-intensity, focused ultrasound treatment system or radiation treatment system. By removing the negative pressure applied through the vacuum port, the outer breast cup assembly can be separated from the inner breast cup assembly. While keeping the inner breast cup assembly on the patient, an alternative cup or device can be attached to the inner breast cup assembly, and negative pressure can be re-established to reproduce the imaging geometry of the breast. Therefore, a cancerous lesion identified during volumetric ultrasound imaging can be accurately targeted for treatment. A high-intensity, focused ultrasound treatment system destroys cancerous cells through cavitations and heating. A radiation treatment system can deliver an effective dose of radiation to the cancerous lesion identified in the breast.” [0046]).
Regarding Claim 17, Yu substantially teaches the claim limitations as noted above.
Yu teaches: wherein the plurality of sensors are mounted on elongate side surfaces of the plurality of elongate support members, respectively, facing elongate side surfaces of the adjacent an elongate support members, wherein the side surfaces are perpendicular to the respective end surfaces (“FIG. 2 depicts a single ultrasound transducer, which can be part of an array of ultrasound transducers. The stem of the ultrasound transducer is inserted through the outer breast cup to the outer surface of the inner breast cup. Also shown is a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged, a spring pusher that pushes the ultrasound transducer stem to the innermost position (i.e., the outer surface of the inner breast cup), a transducer cable connecting the transducer to an ultrasound control, and a linear encoder, which transmits the level of insertion (displacement signal) of the transducer stem to the ultrasound control. FIG. 3 depicts multiple ultrasound transducers, the stems of which are inserted through the outer breast cup to the outer surface of the inner breast cup. In this embodiment the pushing stems, to which are attached the multiple ultrasound transducers, along with the spring pushers and linear encoders, are inserted air-tightly in the channels distributed in the outer breast cup and are enclosed. Also shown is a vacuum suction tube for application of negative pressure to the space between the outer breast cup and the inner breast cup, a signal cable, two biopsy ports, and a soft flange, which adheres to the chest wall of the patient whose breast is to be imaged. In this embodiment a single signal cable (e.g., with hundreds or thousands of wires in it) can be used to connect the breast imaging cup and the ultrasound control.” [0025-0026];” (e) "outer breast cup assembly" may be used to refer to an outer breast cup with a plurality of ultrasound transducers air-tightly fitted into channels (i.e., with pushing stems, optional spring pushers, which can be loaded, and linear encoders) in the outer breast cup. "Outer breast cup assembly" also may be used to refer to an outer breast cup with a plurality of ultrasound transducers air-tightly fitted into channels in the outer breast cup and at least one biopsy port, such as a plurality of biopsy ports, in the outer breast cup. The outer breast cup assembly can comprise a further outer breast cup, which encases the outer surface of the outer breast cup assembly.” [0034]; Examiner notes the transducers depicted as square filled boxes at the ends of the pushing stem are considered to incorporate the “tile(s)”, the linear encoder are considered the sensors.; “…the outer breast cup is preferably, even desirably, air-tight, and the inner breast cup is deformable, e.g., through the application of negative pressure. In this regard, perforation of the inner breast cup can assist in achieving a gapless fit between the skin of the breast, which is coated with ultrasound coupling gel, and the inner surface of the inner breast cup. The application of negative pressure secures the breast imaging cup to the patient, and pulls the breast tissue into the inner breast cup, which stretches to accommodate the additional breast tissue, and purges any air pocket in the inner breast cup so that the breast skin is tightly against the inner surface of the inner breast cup. The vacuum between the inner breast cup and the outer breast cup helps pull the pushing stem in through the channel in the outer breast cup towards the outer surface of the inner breast cup so that the transducers, which are also coated with ultrasound coupling gel, maintain constant contact with the outer surface of the inner breast cup, which preferably is also a good sound conductor. The application of negative pressure also serves to pull the breast tissue away from and perpendicular to the chest wall so that all breast tissues are imaged.” [0043]).
Regarding Claim 19, Yu substantially teaches the claim limitations as noted above.
Yu teaches: further comprising: A mounting frame comprising a plurality of apertures configured to receive the plurality of elongate support members, respectively, wherein the plurality of apertures provide friction sufficient to retain the relative displacement and/or deformation of the elongate support members in relation to the respective adjacent elongate support members up to a predetermined force in the elongate direction (“…the outer breast cup assembly comprises a plurality of spring pushers, which can be loaded. Each spring pusher is attached to the outer end of a pushing stem and maintains contact between the ultrasound transducer and the outer surface of the inner breast cup. When each transducer or array of transducers is mounted on a pushing stem that protrudes through the outer breast cup, a spring pusher is also preferably, and even desirably, applied to the transducer stem such that, if there is no resistance from inside the outer breast cup, the spring pusher keeps the transducer at its deepest insertion.” [0041] ;“The breast imaging cup is assembled by attaching the outer breast cup assembly to the inner breast cup assembly. For example, the outer breast cup assembly can be slid over an O-ring-like coupling at the junction of the inner breast cup and the annular flange to form an air-tight seal. The breast imaging cup can be connected to a stereotactic biopsy apparatus. The arc-shaped frame of the stereotactic biopsy apparatus can rotate relative to the base, and the needle guide can slide along the arc, always pointing at the isocenter.” [0045]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lewis (U.S. 20020067107, June 6, 2002)(hereinafter, “Lewis”) and Courtney et. al. (U.S. 2009026478, October 22, 2009)(hereinafter, “Courtney”).
Regarding Claims 3 and 4, Yu substantially teaches the claim limitations as noted above.
Yu does not explicitly teach: wherein each sensor is an optical sensor facing a surface along the elongation direction of the adjacent elongate support member, the surface of the adjacent elongate support member carrying an optical pattern, wherein the optical sensor is configured to detect the relative displacement and/or deformation of the adjacent elongate support member based on detection of the optical pattern by the optical sensor; wherein the optical pattern, comprises a location-unique coding pattern.
Lewis in the field of ultrasound array systems for the breast teaches: “What is being illustrated in FIG. 6 is, that for any element or group of elements, including the entire set of elements, the near field sensor 60, or the far field sensor 61 response of the medium to an array (or multi -element array) 62 or the element itself can be measured and compared to what is expected. While a model of the system is implied in FIG. 6 for each system, the model is different. Once the response is measured, wherever and however, a correction to the source signal can be made and a closer approximation to the desired response achieved. The system as shown in FIG. 6 additionally includes a source generator 63 for directing a signal to array element 62, signal storage 64, source signal correction 65, comparitor (comparison to expected signal) 66, signal model (expected responses) 67, and a measurement device (transient digitizer) 68 for receiving signals from the near field sensor 60 and the far field sensor 61. The near field sensor 60 may be a contact or proximity detector or interferometer which detects pressure, displacement, velocity or acceleration. The far field sensor may be an interferometer that detects pressure, displacement, velocity, or acceleration. The source generator 63 may be a digital-to-analog converter or tuned transmission line. The signal storage 64 may be digital or tuning (mechanical).” [0047]. An interferometer is a type of optical sensor.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yu such that each sensor is an optical sensor facing a surface along the elongation direction of the adjacent elongate support member, for detecting the relative displacement and/or deformation of the adjacent elongate support member as taught in Lewis for comparative analysis of the measured responses of the support to what is expected allowing, “…a correction to the source signal can be made and a closer approximation to the desired response achieved.” (Lewis, [0047]).
Lewis does not explicitly teach an optical pattern; wherein the optical pattern, comprises a location-unique coding pattern.
Courtney in the field of ultrasound probes teaches: “An optical pattern on a non-rotary component in the vicinity of a rotary component could be viewed by an optical receiver on the rotary component. The optical pattern may be as simple as a line pattern that extends around circumference of the non-rotary component and each time a line is passed over, the optical receiver generates an optical or electrical signal to indicate that the line has been passed. The spacing between the lines would represent a known degree of rotation. Alternatively, two receivers can be used to enable quadrature encoding, which would provide direction information in addition to information regarding increments in rotational displacement… the encoder can encode a position by using multiple receivers and an optical pattern such as a Gray code, commonly used on larger scale rotary encoders. Alternatively, the spectrum of wavelengths of light absorbed, reflected or otherwise emitted from the optical pattern can represent an absolute position.” [0207-0208]. Examiner notes, the rotary/non-rotary components are considered representations of elongate support structure members with optical patterns or sensors to obtain displacement information.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the elongate support member surface to include an optical pattern to detect the relative displacement and/or deformation of the adjacent elongate support member based on detection of the optical pattern by the optical sensor; wherein the optical pattern, comprises a location-unique coding pattern as taught in Courtney to “…provide direction information in addition to information regarding increments in…displacement.” (Courtney, [0207]).
Regarding Claim 20, Yu substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein each sensor of the ultrasound transducer array comprises optical sensor facing a surface along the elongation direction of the adjacent elongate support member, the surface of the adjacent elongate support member carrying an optical pattern, wherein the optical sensor is configured to detect the relative displacement and/or deformation of the adjacent elongate support member based on detection of the optical pattern by the optical sensor, are substantially similar in scope with corresponding limitations recited in Claim 3 and is therefore, rejected under the same rationale.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 13 above, and further in view of Lewis.
Regarding Claim 15, Yu substantially teaches the claim limitations as noted above.
With regards to limitation, further comprising: excluding from ultrasound beam forming an ultrasound transducer tile suffering from interference due an elongate support member to which the ultrasound transducer is mounted having a displacement relative to an adjacent elongate support member exceeding a defined threshold, Yu further teaches: (“For the purpose of volumetric image reconstruction, the level of insertion (or level of displacement) of the pushing stem is detected. Preferably, the outer breast cup assembly comprises a plurality of linear encoders, wherein each linear encoder is attached to a pushing stem and detects the level of displacement of the pushing stem. Typically, the length of transducer stem insertion is longer at positions closer to the nipple side of the cup than those closer to the chest wall of the patient whose breast is being imaged.” [0042]; “Thus, the breast imaging cup enables operator-independent placement of multiple ultrasound transducers around and in contact with the breast, and, consequently, image quality is operator-independent. The entire breast up to the chest wall can be imaged. In this regard, the use of spring-loaded transducer stems ensures that contact between the transducers and the outer surface of the inner breast cup is maintained during imaging… The positioning of multiple transducers on and through the outer breast cup in a spatial arrangement that covers the entire breast allows each receiver to measure signals from multiple non-coplanar pulses at the same time, thereby allowing the use of more sophisticated algorithms, which, in turn, allows better reconstruction of tomographic images, and minimal imaging time. Such an improvement in image reconstruction and a reduction in imaging time (also due to absence of mechanical moving parts) are not possible with currently available methods that employ a rotating detector pair or a single ring of detectors for imaging, which need to be moved from one position to another during imaging.” [0055]).
Yu does not explicitly state comparing the displacement of the transducer tiles.
Lewis in the field of ultrasound array systems for the breast teaches: FIG. 6 diagrammatically illustrates the signal sequence of the apparatus of FIGS. 2-5. What is being illustrated in FIG. 6 is, that for any element or group of elements, including the entire set of elements, the near field sensor 60, or the far field sensor 61 response of the medium to an array (or multi -element array) 62 or the element itself can be measured and compared to what is expected. While a model of the system is implied in FIG. 6 for each system, the model is different. Once the response is measured, wherever and however, a correction to the source signal can be made and a closer approximation to the desired response achieved. The system as shown in FIG. 6 additionally includes a source generator 63 for directing a signal to array element 62, signal storage 64, source signal correction 65, comparitor (comparison to expected signal) 66, signal model (expected responses) 67, and a measurement device (transient digitizer) 68 for receiving signals from the near field sensor 60 and the far field sensor 61. The near field sensor 60 may be a contact or proximity detector or interferometer which detects pressure, displacement, velocity or acceleration. The far field sensor may be an interferometer that detects pressure, displacement, velocity, or acceleration. The source generator 63 may be a digital-to-analog converter or tuned transmission line. The signal storage 64 may be digital or tuning (mechanical).” [0047] 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yu to incorporate comparing the displacement of the transducer tiles as taught in Lewis for comparative analysis of the measured responses of the support to what is expected allowing, “…a correction to the source signal can be made and a closer approximation to the desired response achieved.” (Lewis, [0047]).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Duric et. al. (U.S. 20130204136, August 8, 2013)(hereinafter, “Duric”).
Regarding Claim 18, Yu substantially teaches the claim limitations as noted above.
Yu does not explicitly teach: further comprising: PCIP.21626Atty. Docket No. 2016P00632WOUSAppl. No. 16/321,562Amendment and/or ResponseIn Reply to Office action of November 2, 2021guide members and guide channels, configured to receive the guide members, extending along respective elongate side surfaces of the plurality of elongate support members, wherein the guide members and the guide channels are configured to provide friction sufficient to retain the relative displacement and/or deformation of the elongate support members in relation to the respective adjacent elongate support members up to a predetermined force in the elongate direction.
Duric in the field of medical imaging systems teaches: “The plurality of transducer subarrays 112 preferably couple to one another to form the transducer array no. The transducer subarrays 112 preferably couple to a transducer frame that aligns and couples the transducer subarrays 112 to one another, and/or the transducer subarrays 112 can couple directly to one another, such as by interlocking with mating features. As shown in FIG. 2A, in one preferred embodiment, the transducer array 110 is a ring, of either substantially elliptical or substantially circular dimensions, and each transducer subarray includes an arc segment of the ring. The transducer subarrays 112 are preferably substantially identical such that the transducer array no is radially symmetrical, and the transducer subarrays 112 have approximately equal arc lengths. However, alternatively the transducer array no can include transducers subarrays 112 that are of different shapes and sizes, and the transducer array 110 can be of any suitable shape. The transducer subarrays 112 are preferably configured to be removable for swapping in and out of the transducer ring... transducer subarrays 112 with more closely spaced active elements can be swapped in a modular fashion to reduce the level of artifacts in the final image representation or representations of the volume of tissue 102. In another example, the transducer subarrays 112 can be reconfigured in different arrangements to accommodate different sizes and/or shapes of tissue, or to accommodate any suitable object other than tissue. One modular aspect of the transducer array 110 preferably reduces long-term costs of maintaining cutting-edge imaging capabilities, thereby increasing accessibility of highly accurate, beneficial imaging screening technology. Another modular aspect of the transducer array 110 can be achieved at a higher level, with multiple transducer arrays no in combination. For example, two or more transducer arrays no can be stacked vertically or combined in any suitable arrangement to form a two-dimensional surface. Various combinations of multiple transducer arrays no can create different surfaces, such as that resulting from stacked ring-shaped transducer arrays no, stacked arc segment-shaped transducer arrays no, or any combination thereof. In other words, the transducer array 110 can provide modularity using sub-arrays within the transducer array 110, and/or modularity at a higher level using multiple transducer arrays no.”  [0015].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Yu guide members and guide channels, configured to receive the guide members, extending along respective elongate side surfaces of the plurality of elongate support members, wherein the guide members and the guide channels are configured to provide friction sufficient to retain the relative displacement and/or deformation of the elongate support members in relation to the respective adjacent elongate support members up to a predetermined force in the elongate direction as taught in Duric to align and couple each subarray to one another while reducing the level of artifacts in the image representation(s) (Duric, [0015]).

Response to Arguments
With regards to applicants arguments regarding reference Yu not teaching amended claim limitations regarding displacement detection in relation to an adjacent elongate support member, Examiner respectfully disagrees. Yu is detecting the position of each individual element which are connected in array configuration, thus the position of each transducer is utilized to accurately reconstruct the volumetric image.  When placed on the breast, each transducer is being moved positionally in relation to one another, due to conforming to the shape of the breast. As provided in the office action above cited [0055] is considered similar to applicant’s invention in that each individual transducer is physically moveable to conform to the 3D surface of the patient as each position sensor obtains positional information this is considered to teach limitation, “…each sensor of the plurality of sensors is configured to detect the relative displacement and/or deformation of the elongate support member to which the sensor is mounted in relation to an adjacent elongate support member of the plurality of elongate support members”. The response from Claim 1 applies to Applicant’s same arguments to analogous limitations in claims 12 and 13. 
Applicant’s remaining arguments regarding the pending claims are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793